Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The instant claims are directed to a composition comprising a CHA zeolitic material in combination with a mixed metal oxide of Cr/Zn/Al, the process for making it and a process for using it as a catalyst for preparing olefins.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 10532961
	US 10532961 teaches a process wherein a an aluminosilicate CHA zeolite in combination with a Cu/Zn/Al mixed metal oxide is made and used as a catalyst for producing light olefins from synthesis gas.  The PCT application from which this patent originated was published Jan 5, 2017.  The locations of the relevant teaching will be identified on the basis of the US Patent.
	US 10532961 teaches formation of composites of mesoporous CHA zeolitic materials and mixed metal oxide components that are useful as catalysts for the conversion of synthesis gas into lower olefins.
Embodiment 21 of the patent teaches formation of the mesoporous zeolitic component from a mixture of a silica sol, aluminum sulfate, calcium carbonate, TMAdaOH and water.  The ratio of silica to alumina in the mixture is 40:1.  Calculating the amount of calcium necessary to counterbalance the aluminum content indicates a calcium weight content of about 3% .  The 
The difference between the first embodiment of the patent and the instant claims is the particular mixed metal oxide employed.  Column 5, line 45 through column 6, line 9 of the patent set forth the combinations of metals useful as mixed metal oxide in the patented invention.  Mixtures including zinc in combination with aluminum and chromium (column 5, lines 54-55) and mixtures including chromium in combination with zinc and aluminum (column 6, lines 1-2) are among the most preferred embodiments taught by the patent.
	The term “molding” is construed in its broadest reasonable scope as an object produced by molding, a process that includes any manner of giving shape to an object.  In the instant example, the formation of particles of the zeolitic material falls within the scope of molding.  
	The patent also provides convincing evidence of the level of ordinary skill in the art and the extent of experimentation reasonably expected to be performed by one of ordinary skill in this art.  The patent teaches that one of ordinary skill in this art would be expected to perform extensive experimentation to select the preferred combinations of 2-5 metals from among groups of 25-30 possibilities.  Further the selection of the amount of mixed metal oxide in the composite (column 6, lines 10-18) and ratio of metal components (column 6, lines 19-21) falls within the scope of ordinary skill in the art.

With respect to claim 22, the above embodiment does not explicitly set forth the amount of medium and strong acid sites.  The embodiment notes a peak desorption temperature of 370 C, which would suggest a higher proportion of medium acid sites and lower proportion of strong acid sites.  In combination with the employment of a similar composition and synthesis process, the zeolitic material of the prior art would be expected to exhibit similar properties to that of the instant invention.
With respect to claims 23 and 24, the binder component may be the same as the zeolitic material (i.e., a self-bound zeolite).  In this case, this limitation to the composition is anticipated by the disclosure of the composition and any portion (e.g., a 1:20 to 1:1 ratio thereof may be designated the binder proportion).   With respect to claim 26, the ratios of Cr, Zn and Al fall within the broad ranges recited as column 6.  The patent description teaches that selection of a narrow range of proportions of the individual metals falls within the level of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to select the ranges recited in claim 26 for that reason.  The selectivity ratios set forth in the Table are consistent with the limitations recited in claim 30.  The loading rate of the mixed metal oxide onto the zeolitic material is 50%.
Any prior art made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached on Monday - Friday from 8:30am to 4pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached at telephone number 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/DAVID M BRUNSMAN/                                                                                                          Primary Examiner, Art Unit 1732